Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154143                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 154143
                                                                    COA: 324320
                                                                    Cheboygan CC: 13-004718-FH
  DANIEL WILLIAM KAHN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 31, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Frederick (Docket No. 153115) and People v Van Doorne (Docket No.
  153117) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           s0117
                                                                               Clerk